DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 9/13/2022.  Currently, claims 2-6 and 8 have been canceled, and claims 1 and 7 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 30-32, recites the limitation “display the information relating to the total amount of CO2 recovery of the vehicle … to which the vehicle belongs”. As the preceding limitations recite “determine if the originating vehicle belongs to a predetermined group of vehicles” on lines 18-19, and “send at least one of the total amount of CO2 recovery of the originating vehicle from the first list and the total amount of CO2 recovery of the predetermined group of vehicles from the second list … in the originating vehicle” on lines 25-28. It is not clear if the vehicle is the “vehicle” from line 5 of the claim, or the “originating vehicle” from line 12 of the claim. The intention for this limitation may be to refer to the originating vehicle of the preceding limitations. 
In claim 7, the claimed limitations “the information”, lines 10-11, 17, and “the acquired information”, line 14, are ambiguous. It is not clear if they refer the same information or different information. Examiner will read those as “the information”.
Claim 7, lines 8, 37 and 38, recite the limitation “information”. This is unclear to the examiner if the applicant is referring to the information from line 3 of the claim, or to an additional information.
In claim 7, the claimed limitations “the vehicle”, lines 9, 16, 37, 38, and “the destination vehicle”, lines 27 and 30, are ambiguous. It is not clear if they refer the same or different vehicle. Examiner will read those as “the vehicle”.
Claim 7 recites the limitations “the predetermined group of vehicles” on lines 28-29. As the preceding limitations do not appear to recite “a predetermined group of vehicles”, there is insufficient antecedent basis for this limitation in the claim.
Claim 7, line 32, recites the limitation “for identified CO2 collection location to an external device of a vehicle”. This is unclear to the examiner if the applicant is referring “identified CO2 collection location” to the “identified CO2 collection location” from line 15 of the claim, or to an additional identified CO2 collection location.
Claim 7, lines 32 and 35, recites the limitation “an external device of a vehicle”.
This is unclear to the examiner if the applicant is referring “an external device” to the “one external device” from line 13 of the claim, or to an additional external device. This is also unclear to the examiner if the applicant is referring “a vehicle” to the vehicle from line 8 of the claim, or to an additional vehicle. Examiner will read the limitation as “the one external device of the vehicle”. 
	Claim 7, lines 38-39, recites the limitation “the total amount of CO2 recovery”. This is unclear to the examiner which of the total amount of CO2 recovery (“the total amount of CO2 recovery” from the first list on line 19, and “the total amount of CO2 recovery” from the second list on line 23) the applicant is referring.

Allowable Subject Matter
Claims 1 and 7 would be allowable if the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1 and 7 are allowed in view of the amendments and the Applicant Arguments/Remarks made in the amendment filed on 9/13/2022.

Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered and are discussed in detail below.
Applicant's amendments filed 9/13/2022 overcome the objections, the rejections under 35 U.S.C.112 (b) or 35 U.S.C. 112 (pre-AIA ), set forth in the previous Office action, therefore, the objections and the 112 rejections indicated in the previous office action are withdrawn. However, there are new 112 rejections with the newly submitted amendments, is made in this office action, refer to the 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, rejections above.
With respect to the rejections made under 35 U.S.C. 102/103, upon reconsideration of the rejections of claims 1 and 7 in view of the amendments and the applicant’s arguments made in the amendment filed on 9/13/2022, the 102/103 rejections on the previous office action over the cited prior art have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456